The Court.
—This is an application to settle a bill of exceptions.
The petition is insufficient. Its averments should show the mode in which the bill of exceptions is settled by the judge of the superior court, so that this court can *230see whether the statements of the bill are contrary to the facts. To illustrate: the petition should set forth the statements of the bill which are alleged to be contrary to the facts, together with a statement of the facts. The point of the exception should also be stated".
The court can then, by comparing the bill of exceptions as settled or proposed to be settled by the judge with the facts as stated, determine whether or not its statements are contrary to the facts.
The averments in relation to the bill of exceptions do not conform to the above, which we understand to be the rule. Averments that the bill of exceptions does not state sufficient of the testimony of witnesses to explain the questions to which objections or exceptions are taken, will not do. The petition must contain allegations, the terms of which show this to be the case.
The application is therefore denied, and the petition dismissed without prejudice.